EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM magicJack VocalTec Ltd. and Subsidiaries Jerusalem, Israel We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (No. 333-192431) and Form S-3 (No. 333-180601) of magicJack VocalTec Ltd. and Subsidiaries of our reports dated March 16, 2015, relating to the consolidated financial statements and the effectiveness of magicJack VocalTec, Ltd.’s internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP Certified Public Accountants West Palm Beach, Florida March 16, 2015
